NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              MARQUISE JA MONTE JOHNSON, Appellant.

                             No. 1 CA-CR 14-0867
                               FILED 10-6-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-442190-001
             The Honorable Pamela Hearn Svoboda, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant



                       MEMORANDUM DECISION

Judge John C. Gemmill delivered the decision of the Court, in which
Presiding Judge Maurice Portley and Chief Judge Michael J. Brown joined.
                            STATE v. JOHNSON
                            Decision of the Court

G E M M I L L, Judge:

¶1              Marquise Ja Monte Johnson appeals his convictions and
sentences for one count of aggravated assault, a class 3 felony, and one
count of misconduct involving weapons, a class 4 felony. Johnson’s counsel
filed a brief in compliance with Anders v. California, 386 U.S. 738 (1967), and
State v. Leon, 104 Ariz. 297 (1969), stating that he has searched the record
and found no arguable question of law and requesting that this court
examine the record for reversible error. Johnson was afforded the
opportunity to file a pro se supplemental brief but did not do so. See State v.
Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). For the following reasons, we
affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            “We view the facts and all reasonable inferences therefrom in
the light most favorable to sustaining the convictions.” State v. Powers, 200
Ariz. 123, 124, ¶ 2 (App. 2001).

¶3            On August 16, 2013, E.B. drove to a house at 4417 South 6th
Street (“the 6th Street house”) to pick up his girlfriend, C.S. Marquise
Johnson resided at the 6th Street house and was friends with C.S. After E.B.
“got kind of belligerent” over a disagreement with C.S., Johnson told E.B.
to “get away from [his] house.” Johnson and E.B.’s altercation became
heated but did not escalate to physical violence. Eventually, E.B. decided
to leave without C.S.

¶4           Two days later, on August 18, E.B. returned to the 6th Street
house to deliver some food to C.S. As E.B. pulled into the driveway,
Johnson exited the house with a shotgun and told E.B. “you gotta go.” The
dispute intensified until E.B. put his car in reverse to leave; at that point,
Johnson shot E.B. through the front windshield.

¶5            After the gunshot, E.B. hurriedly backed out of the driveway
and sought out the nearest hospital. He spotted C.S. and her friend walking
along Broadway Road. E.B. immediately pulled over to tell C.S. that
Johnson had shot him and to have her call 911. Officer A.G., on patrol,
observed C.S. crying by the car and pulled over to lend assistance. With
her partner, Officer G. obtained enough information from E.B. and C.S. to
direct additional officers to the 6th Street house.




                                      2
                             STATE v. JOHNSON
                             Decision of the Court

¶6           Officer R.M. arrived first at the 6th Street house. He secured
the house, but neither Johnson nor the shotgun used to shoot E.B. was
located. Detective D.P., the case agent, interviewed E.B. in the hospital on
August 20. E.B. positively identified Johnson from a photographic lineup.
By September 3, Johnson had been placed in custody.

¶7            At trial, before the State rested its case, the parties stipulated
to two facts: Johnson was a prohibited possessor, and E.B. was treated at a
hospital “for an injury consistent with a gunshot wound to his right chest
area.” Thereafter, Johnson moved for a judgment of acquittal because there
was no physical evidence placing him at the scene of the crime. The trial
court denied the motion, asserting that E.B.’s testimony was “substantial
evidence upon which the jury can convict.”

¶8             In November 2014, a jury found Johnson guilty of aggravated
assault, a class 3 dangerous felony, and misconduct involving weapons, a
class 4 felony. Thereafter, the trial court conducted a hearing on
aggravating circumstances. The jury found as aggravating circumstances
beyond a reasonable doubt, that the offense caused physical or emotional
harm to the victim, that Johnson left the scene of the crime, and that Johnson
did not seek help for the victim.

¶9            At the sentencing hearing in December 2014, Johnson
admitted to having one prior felony conviction, and documents evidencing
the prior conviction were admitted into evidence. Additionally, the
confidential criminal history portion of the presentence report set forth the
same prior felony. The trial court weighed both Johnson’s prior conviction
and the jury’s finding that the offense caused physical and emotional harm
to the victim, as aggravating circumstances against various mitigating
circumstances. Johnson was sentenced to the aggravated term of 10 years
for the aggravated assault conviction and to the presumptive term of 2.5
years for the misconduct involving weapons conviction, to be served
concurrently. The trial court gave Johnson 472 days of presentence
incarceration credit. This court has jurisdiction over Johnson’s timely
appeal in accordance with Article 6, Section 9, of the Arizona Constitution,
and Arizona Revised Statutes (“A.R.S.”) sections 12-120.21(A)(1), 13-4031
and 13-4033.

                                DISCUSSION

¶10          Having considered defense counsel’s brief and examined the
record for reversible error, see Leon, 104 Ariz. at 300, we find none. The



                                       3
                           STATE v. JOHNSON
                           Decision of the Court

evidence presented supports the convictions and the sentences imposed fall
within the range permitted by law. As far as the record reveals, Johnson
was represented by counsel at all stages of the proceedings, and these
proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶11           Pursuant to State v. Shattuck, 140 Ariz. 582, 584–85 (1984),
counsel’s obligations in this appeal have ended. Counsel need do no more
than inform Johnson of the disposition of the appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. Johnson has thirty days
from the date of this decision in which to proceed, if he desires, with a pro
se motion for reconsideration or petition for review.

                              CONCLUSION

¶12           The convictions and sentences are affirmed.




                                  :ama




                                         4